RESOLUCIÓN
Evaluada la Moción Notificando Incumplimiento de Or-den, presentada por la Oficina de Inspección de Notarías, se ordena la suspensión inmediata e indefinida del ejercicio de la notaría de la Leda. Lizmary López Alvarez. Se le im-pone, asdemás, una sanción de $250, los que deberá pagar mediante sellos de Rentas Internas de acuerdo con el Art. 62 de la Ley Notarial de Puerto Rico, 4 LPRA see. 2102. El alguacil de este Tribunal procederá a incautarse de la obra y del sello notarial de la notaría suspendida, los que entre-gará al Director de la Oficina de Inspección de Notarías para la correspondiente investigación e informe a este Tribunal.

Publíquese y notifíquese personalmente.

Lo acordó el Tribunal y lo certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo